DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of Bichler (DE 102009048201 A1), duPont (US 20030150954 A1), the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Nagy (DE 10126632 A1), Harrigan (US 20060284022 A1), Heintze (DE 102012110805 B3), Testi (EP 2409915 A1), and Saunders (GB 101434 A).

Regarding claim 1, Thomas discloses an aircraft with a fuselage (Thomas, figure 1, item 130, fuselage) including a front surface, top surface, bottom surface, and side surfaces (Thomas, figure 1 item 130, inherent features of fuselage); a combustion chamber in communication with intake ducts within which the combustion engine combusts a mixture of fuel and air (Thomas, paragraph 27, fuel and oxygen from an air intake combust in combustion chamber); a single propeller attached to the front surface of the fuselage, wherein blades of the propeller rotate in a plane perpendicular to the top surface of the fuselage body (Thomas, figure 1, see callout below, propeller) a wing including a main portion that is non-flexible and operable to create lift in response to air flowing across the wing with a left and a right side (Thomas, figure 1, wing incudes a main portion with a left and a right side), except:
intake ducts including a front intake duct in the front surface of the fuselage body, a right side intake duct in a right side of the fuselage body, and a left side intake duct in a left side of the fuselage body; 
a duct exit in the bottom surface of the fuselage body through which exhaust from the combustion chamber exits the aircraft, the duct exit including one or more exit flaps, wherein the exit flaps are configured to be positioned to control an airspeed, a pressure, and a direction of exhaust thrust exiting the aircraft; 
a left rudder configured to be positioned to sit flush or extend from a left side of the fuselage body and a right rudder configured to be positioned to sit flush or extend from a right side of the fuselage body, wherein the left rudder and right rudder control yaw of the aircraft in flight; 
at least one fuel tank attached to the side surfaces of the fuselage body, wherein the air from the intake ducts and fuel from the fuel tanks combine in the combustion chamber; 
a wing positioned above the top surface of the fuselage body, the wing including: 
a main portion that is curved to create lift in response to air flowing across the wing;
a front portion extending in front of the main portion, the front portion configured to be actuated up or down to control the amount of air that flows over and under the wing in flight;
two rear panels extending behind the main portion, each rear panel being configured to be independently rotatable up and down to control pitch and roll of the aircraft in flight
wherein a portion of an air stream from the propeller enters a space between the top surface of the fuselage body and the wing.

Bichler (DE 102009048201 A1) teaches an aircraft with a forward facing intake (Bichler, figure 1, item 20) connecting to a combustion chamber (Bichler, figure 1, item 6) with burners and including a flap (Bichler, figure 1, items 45) operable to direct exhaust flow to a duct exit on the bottom surface of the fuselage (Bichler, figure 1, items 49a, and 49b).
	Thomas and Bichler are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Thomas with the engine including an intake a combustion chamber and duct system of Bichler as a simple substitution of one known element for another to obtain predictable results.
	duPont (US 20030150954 A1) teaches a VTOL aircraft with a front mounted air intake (duPont, figure 1, item 12) and exhaust port at the bottom of the fuselage (duPont, figure 1, item 200).
Thomas as modified by Bichler and duPont are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the air intake of Thomas as modified by Bichler with air intake located on the front surface of the aircraft of duPont as a combination of prior art elements according to known methods to yield predictable results.

	The Republic XF-84H Thunderscreech teaches an aircraft with a left and right intake on the sides of the aircraft fuselage (Thunderscreech, see callout below, intake is used in conjunction with the engine).

    PNG
    media_image1.png
    549
    726
    media_image1.png
    Greyscale

 Thomas as modified by Bichler and duPont and the Thunderscreech are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Thomas as modified by Bichler and duPont with additional air intakes located on the left and right side of the fuselage of the Thunderscreech in order to increase redundancy of air intakes.

Nagy (DE 10126632 A1) teaches an engine exhaust nozzle with a thrust vectoring flaps operable to control the airspeed, direction, pressure, and direction of exhaust from the aircraft (Nagy, abstract)
 	Thomas as modified by Bichler, duPont, and the Thunderscreech and Nagy are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Thomas as modified by Bichler, duPont, and the Thunderscreech with the thrust vectoring flaps of Nagy as a combination of prior art elements according to known methods to yield predictable results.

Harrigan (US 20060284022 A1) teaches an aircraft yaw control system consisting of left and right drag rudders that deploy to create differential drag thereby creating a yaw moment and which are stored flush with the fuselage (Harrigan, figure 11 item 1042a and 1042b, paragraph 55).
	Thomas as modified by Bichler, duPont, the Thunderscreech, and Nagy and Harrigan are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Thomas as modified by Bichler, duPont, the Thunderscreech, and Nagy with drag rudders flush with the fuselage of Harrigan in order to enable yaw control (Harrigan, abstract).

Heintze (DE 102012110805 B3) teaches a structure for changing the leading edge shape of a curved wing by moving the leading edge up or down, thereby changing the flow of air above and below the wing (Heintze, abstract and field of invention).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, and Harrigan and Heinzte are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the leading edge of the wing of Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, and Harrigan with the flexing wing leading edge of Heintze in order to increase the lift generated by the wings.

Testi (EP 2409915 A1) teaches an aircraft with two rear panels that can be configured as elevons for controlling vehicle pitch and roll (Testi, paragraph 50).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, and Heinzte and Testi are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wing of Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, and Heinzte with elevon of Testi in order to enable pitch and roll control of the aircraft (Testi, paragraph 50).

Saunders teaches a biplane design wherein a portion of an air stream from the propeller enters a space between the top surface of the fuselage body and the wing (Saunders, figure 1, items a and b).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, and Testi and Saunders are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wing of Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, and Testi with wing sitting above the fuselage such that the propwash can travel between the wing and the upper surface of the fuselage of Saunders in order increase aircraft roll stability.

Regarding claim 8, see claim 1 which incorporate all limitations of this claim.

Regarding claim 9, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders teaches the vertical takeoff and landing aircraft of Claim 1, wherein the aircraft does not include a tail (Thomas, figure 1, no tail present).

Regarding claim 19, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, Saunders, and O’Brien teaches the vertical takeoff and landing aircraft of Claim 1, wherein the combustion engine includes a vapor torch (Thomas, paragraph 27, nozzle with ignition element injects fuel into combustion chamber).

Regarding claim 20, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, Saunders, and O’Brien teaches the vertical takeoff and landing aircraft of Claim 1, wherein each intake duct includes a vapor torch configured to eject propane lit by a spark plug into the combustion chamber (Thomas, paragraphs 27 and 47, nozzle and burner with ignition element providing a spark injects fuel into combustion chamber with an air port from the intake).

Claim 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thomas (US 20110127373 A1) in view of Bichler (DE 102009048201 A1), duPont (US 20030150954 A1), the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Nagy (DE 10126632 A1), Harrigan (US 20060284022 A1), Heintze (DE 102012110805 B3), Testi (EP 2409915 A1), and Saunders (GB 101434 A) as applied to claim 1 above, and further in view of O’Brien (WO 2019094765 A1).
Regarding claim 2, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders teaches the vertical takeoff and landing aircraft of claim 1, except:
wherein the intake ducts include an intake flap to control the amount of air entering the intake ducts.
O’Brien teaches a system wherein the intake ducts include an intake flap to control the amount of air entering the intake ducts (O’Brien, figure 5 item 140, door rotates to control the air let through into the intake).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the intake of Thomas as modified by Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders with the intake door of O’Brien in order to reduce the ingestion of dust into the engine when the engine is operated close to the ground. 

	Regarding claim 21, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, Saunders, and O’Brien teaches the vertical takeoff and landing aircraft of Claim 2, wherein each intake flap is configured to rotate up or down (O’Brien, figure 5 item 140, door rotates up and down).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of Bichler (DE 102009048201 A1), duPont (US 20030150954 A1), the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Nagy (DE 10126632 A1), Harrigan (US 20060284022 A1), Heintze (DE 102012110805 B3), Testi (EP 2409915 A1), and Saunders (GB 101434 A) as applied to claim 1 above, and further in view of Abreu (EP 0315485 A2) and Dickau (US 20030033798 A1).
Regarding claim 3, Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders teaches the vertical takeoff and landing aircraft of Claim 1, except:
wherein the duct system includes a tubular body extending from combustion chamber to the flexible exhaust flap, wherein at least one side intake duct extends from the side surface of the tubular body to an external side of the fuselage body, wherein the side intake ducts include a propane torch, wherein ignition of the propane torch and incoming air increases compression and combustion in the duct system.
Abreu teaches a system, wherein the duct system includes a tubular body extending from combustion chamber to the flexible exhaust valve (Abreu, column 2, lines 42-57, afterburner section is a tubular section between the engine core and nozzle), wherein the side intake ducts include a propane torch (Abreu, column 2 lines 42-57, fuel injector and bypass air injector are included and are an equivalent structure), wherein ignition of the propane torch and incoming air increases compression and combustion in the duct system (Abreu, column 2, lines 42-57, incoming air and fuel increases the combustion and thereby heat, which inherently increases the pressure in the enclosed space of the engine).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders and Abreu are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the engine of Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders with the afterburner duct and associated bypass air injectors and fuel injectors of Abreu in order to augment the thrust produced by the engine (Abreu, abstract). 
	Dickau teaches an aircraft with side intake ports extending from the side surface of a tubular body to an external side of the fuselage body (Dickau, paragraph 156, figure 19 item 128).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, Saunders, and Abreu and Dickau are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to side intakes as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders with the side intakes going between the side surface and a tubular body of the duct system of Dickau as a combination of prior art elements according to known methods to yield predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Bichler (DE 102009048201 A1), duPont (US 20030150954 A1), the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Nagy (DE 10126632 A1), Harrigan (US 20060284022 A1), Heintze (DE 102012110805 B3), Testi (EP 2409915 A1), and Saunders (GB 101434 A) as applied to claim 1 above, and further in view of Leisy (US 1698849 A).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders teaches the vertical takeoff and landing aircraft of Claim 1, except: wherein the fuselage body includes a first side panel on a first side of the fuselage body, and a second side panel on a second side of the fuselage body (Leisy, figure 1, side fuselage panel parts), wherein the first side panel and the second side panel are parallel to each other (Leisy, figure 1, side panel slots parallel to each other), wherein at least one cross bar connects the first side panel to the second side panel (Leisy, figure 1, see callout below cross beam connecting from one side of fuselage to the other) .
Leisy teaches a system wherein the fuselage body includes a first side panel on a first side of the fuselage body, and a second side panel on a second side of the fuselage body (Leisy, figure 1, side fuselage panel parts, wherein the first side panel and the second side panel are parallel to each other (Leisy, figure 1, side panel slots parallel to each other), wherein at least one cross bar connects the first side panel to the second side panel (Leisy, figure 1, see callout below cross beam connecting from one side of fuselage to the other).
Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders and Leisy are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft support structure of Thomas as modified by Bichler, duPont, the Thunderscreech, Nagy, Harrigan, Heinzte, Testi, and Saunders with panels and crossbar between them Leisy in order to support aerodynamic loads on the panels.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berg (US 20080092543 A1) teaches a fuel injection nozzle for a combustion engine
CORSMEIER (EP 1760271 A2) teaches a valve for moving bypass air into an afterburner.
Miller (CA 2972722 A1) teaches an engine intake with a selector door inside to partially or fully block ram air flow from the intake.
Gekht (US 20170241341 A1) teaches a turboprop engine design with an air intake taking advantage of the propeller to push air into the intake.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642